DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 7 - 9, 13, 14, 15, 19, 23 are amended; Claims 5, 6, 17, 18, 27, 30 are cancelled; Claims 31 - 34 are added.  Claims 1 – 4, 7 – 16, 19 – 26, 28, 29, 31 - 34 are currently pending and subject to examination.

Response to Arguments
Applicant’s Arguments:
Applicant’s arguments regarding the 35 U.S.C. 112(a) rejection applied to claims 26 and 29 point to [0065] of the specification for support of the limitation “the first transceiver is configured to communicate with a third transceiver across the first subscriber line”.

Examiner’s Response
Examiner respectfully disagrees with argument, as claims 2 and 16 indicate that a third transceiver is coupled to a third subscriber line and configured to communicate across the third subscriber line, thus creating claims clarity and interpretation issues.
In light of claims 2 and 16, the first transceiver configured to communicate with a third transceiver across the first subscriber line did not imply and was not interpreted as being in “the same mode”; as communicating with specifies that the first transceiver is “transmitting to” the third transceiver across the first subscriber line, meanwhile a third transceiver is coupled to a third subscriber line and configured to communicate across the third subscriber line as indicated in claims 2, 16 and 24.  
peer transceiver across the first subscriber line--- or --- the first transceiver is configured to communicate with a [[third]] fourth transceiver across the first subscriber line---.  
Therefore the rejection under 112(a) is withdrawn and a new ground of rejection is applied to claims 26 and 29 under 35 U.S.C. 112(b).
The previously indicated 35 U.S.C. 112(b) lack of antecedent issues in claim 15 has not been addressed, therefore claim 15 and all its dependent claims are rejected under 35 U.S.C. 112(b).  See the office action for the details.
Applicant’s arguments with respect to the art rejection applied to claims 1 – 30 have been fully considered but they are not persuasive.  However, in light of the amendment to the claims, a new ground of rejection is presented in view of Ben-Tovim et al. (US 20190207736 A1).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 – 22, 26, 28 – 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claims 26, 29 recite “the first transceiver is configured to communicate with a third transceiver across the first subscriber line”.  This recitation has created a claim interpretation issue as claims 2 and 16 recites that “a third transceiver is coupled to a third subscriber line and configured to communicate across the third subscriber line”.  Thus, it is unclear if a third transceiver as recited in claim 26 and 29 was meant to refer back to the recitation of “a third transceiver” in claim 2 and claim 16 respectively.
However, based on the arguments, it would appear that the applicant meant to recite ---the first transceiver is configured to communicate with a [[third]] peer transceiver across the first subscriber line--- or --- the first transceiver is configured to communicate with a [[third]] fourth transceiver across the first subscriber line---.  If this true, appropriate correction is required.

Claim 15 recites the limitation "the coordinated dynamic time assignment (cDTA) algorithm" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
To remedy this issue, it is suggested applicant amend claim 15, line 5 to recite --- [[the]] a coordinated dynamic time assignment (cDTA) algorithm---.
Claims 16, 19, 20 - 22, 28, 33 are rejected under 35 U.S.C. 112(b) because they depend from a claim which has been rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 4, 7 – 16, 19 – 26, 28, 29, 31 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al. (US 20200266853 A1) in view of Ben-Tovim et al. (US 20190207736 A1).

Regarding claim 1, Strobel et al. discloses a time-division duplexing system (Strobel et al., FIG. 14b), comprising: 
a first transceiver (Strobel et al., FIG. 14b, transceiver 1 within Network Device (ND) 200) coupled to a first subscriber line (Strobel et al., FIG. 14b, line to 1410a TDD CPE), the first transceiver configured to communicate across the first subscriber line in accordance with a fixed frame format (Strobel et al., [0073] the terms "legacy CPE" and "legacy system" will be used to refer to a CPE and a system that can operate only in a TDD mode [fixed frame format] and on a baseband where the legacy system may be the conventional G.fast system) for which frame locations of transitions between downstream communication and upstream communication for each frame are fixed (Strobel et al., [0078] the legacy system (G.fast) operates in a TDD mode where the time is divided into DS and US sections and the transmission occurs either in DS or US at any given time, in relation to [0079] where the upstream and downstream transmissions in the TDD system are usually not aligned and there is a fixed time offset between the upstream and downstream transmissions); 
a second transceiver (Strobel et al., FIG. 14b, transceiver 2 within ND 200) coupled to a second subscriber line (Strobel et al., FIG. 14b, line to 1410b EC CPE) and configured to communicate across the second subscriber line (Strobel et al., [0073] the terms "new CPE" and "new system" will be used to refer to a CPE and a system that can operate in an FDX mode including a TDD mode and both on a baseband and a higher frequency band; the new system may be a system extended from the conventional G.fast system such as G.mgfast); and 
at least one controller (Strobel et al., FIG. 14b, network device 200 in relation to FIG. 2, processor 220), the at least one controller configured to dynamically allocate upstream capacity and downstream capacity for the second subscriber line according to a coordinated dynamic time assignment (cDTA) algorithm (Strobel et al., [0049] the network device may perform various functionalities including access control for CPEs, vectoring control entity (VCE), dynamic resource allocation for CPEs, control the transceivers for transmitting to and receiving from CPEs, and send control signals to the CPEs for controlling transmissions and reception at the CPE side) for dynamically selecting, for the second transceiver, frame locations of transitions between downstream communication and upstream communication (Strobel et al., [0077] the upstream transmission of the new system may be restricted during the downstream transmission of the legacy system on frequencies that are used by the legacy system). 
et al. does not expressly disclose the at least one controller configured to receive, for the first transceiver, information indicative of a timing of at least one of the transitions between downstream communication and upstream communication, and configured to mute at least one timeslot for the first transceiver based on an allocation of timeslots for the second transceiver according to the cDTA algorithm, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line, wherein the at least one controller is configured to dynamically select the at least one timeslot for the first transceiver for muting based on (1) a timing of the at least one of the transitions for the second transceiver and (2) the timing of the at least one of the transitions for the first transceiver indicated by the information, if the at least one timeslot for the first transceiver overlaps with and is for a different communication direction than at least one timeslot for the second transceiver.
Ben-Tovim et al., for example, from an analogous field of endeavor (Ben-Tovim et al., [0018] technique to allow for a dynamic, seamless and independent change to the downstream-to-upstream time-division duplexing (TDD) ratio used for each of the different communication lines or twisted wire pairs) discloses at least one controller (Ben-Tovim et al., FIG. 1, distribution point unit (DPU) 102, in accordance with FIG. 2, dynamic resource allocation (DRA) controller 112) configured to receive, for the first transceiver, information indicative of a timing of at least one of the transitions between downstream communication and upstream communication (Ben-Tovim et al., [0030] the DRA controller is configured and operative to receive an existing (current) TDD configuration, information defining a transition point between DS and US (TDD DS/US), which signify respectively the number of DS and US symbol positions in a current TDD frame), 
and configured to mute at least one timeslot for the first transceiver based on an allocation of timeslots for the second transceiver according to the cDTA algorithm (Ben-Tovim et al., [0068] sync symbols are placed in a symbol position which is equal to the first symbol position of the US part of the TDD sync frame in the default US configuration, where the symbol (directly) preceding the sync symbol is a "quiet" symbol for the communication lines during showtime), 
thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line (Ben-Tovim et al., [0018] the dynamic bandwidth allocation may be different between the different lines, whereas in media exhibiting relatively high crosstalk levels the dynamic bandwidth allocation will be common to all the communication lines so as to avoid near-end crosstalk (NEXT)), 
wherein the at least one controller is configured to dynamically select the at least one timeslot for the first transceiver for muting based on a timing of the at least one of the transitions for the second transceiver (Ben-Tovim et al., [0129] If DRA controller configures the other communication lines to a TDD configuration with an US portion larger than their indicated Max_US, DRA controller configures these communication lines to work with a TDD ratio with an US portion equal to their own indicated Max_US, where the US symbols in the gap between Max_US of the line and max.sub.i(Max_US), used for the other lines, shall be quiet symbols or discontinuous operation interval (DOI)) and the timing of the at least one of the transitions for the first transceiver indicated by the information (Ben-Tovim et al., [0119] DPU is configured and operative to communicate a "Min_US" parameter equal to the service provider's configured "minimal US service" parameter and the CPEs are configured and operative to respond, indicating their own "Max_US" parameter, where the DPU is configured and operative to determine the TDD frame ratio to use, based on the inputs), if the at least one timeslot for the first transceiver overlaps with and is for a different communication direction than at least one timeslot for the second transceiver (Ben-Tovim et al., [0131] FIG. 7 shows three communication lines, 1701, 1702 and 1703, and the frame structure of the first frame in a superframe where for all of these three communication lines, the sync symbols are located such to coincide/overlap in time).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one controller configured to receive, for the first transceiver, information indicative of a timing of at least one of the transitions between downstream communication and upstream communication, and configured to mute at least one timeslot for the first transceiver based on an allocation of timeslots for the second transceiver according to the cDTA algorithm, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line, wherein the at least one controller is configured to dynamically select the at least one timeslot for the first transceiver for muting based on a timing of the at least one of the transitions for the second transceiver and the timing of the at least one of the transitions for the first transceiver indicated by the information, if the at least one timeslot for the first transceiver overlaps with and is for a different communication direction than at least one timeslot for the second transceiver as taught et al. with the system of Strobel et al. in order to utilize robust management channel (RMC) to convey DBA updates to avoid crosstalk between the groups (Ben-Tovim et al., [0151]).

Regarding claims 2, 14, Strobel et al. - Ben-Tovim et al. suggests a third transceiver (Strobel et al., FIG. 14b, transceiver n within ND 200) coupled to a third subscriber line (Strobel et al., FIG. 14b, line to 1410n TDD CPE) and configured to communicate across the third subscriber line (Strobel et al., [0058] the network device may include any number of transceivers and the channel bonding may be extended to any number of lines or frequency bands), 
wherein the controller is configured to control upstream capacity and downstream capacity for the third subscriber line according to the cDTA algorithm (Strobel et al., [0101] dynamic transmission opportunities may be a fraction of or multiple of time slot, subframe, frame, or the like).

Regarding claim 3, Strobel et al. - Ben-Tovim et al. suggests the second transceiver is configured to operate in a transmit mode for the at least one timeslot for the second transceiver (Strobel et al., [0096] during certain time slots, upstream transmissions may stop and the time slots may be allocated for downstream transmissions only so that the NEXT at CPE is avoided).

et al. - Ben-Tovim et al. suggests the second transceiver is configured to operate in a receive mode for the at least one timeslot for the second transceiver (Strobel et al., [0075] the downstream transmission from the network device to the second CPE will create NEXT into the upstream transmission from the first / legacy CPE to the network device and this NEXT can be cancelled in the network device).

Regarding claim 7, Strobel et al. - Ben-Tovim et al. suggests a communication direction for the at least one timeslot for the first transceiver is downstream (Strobel et al., [0076] the upstream transmission from the CPE causes FEXT to the upstream transmission from the legacy CPE to the network device, which can be cancelled in the network device), and wherein a communication direction for the at least one timeslot for the second transceiver is upstream (Strobel et al., [0078] the upstream transmission in the new system stops when there is a legacy downstream transmission in response to a control signal from the network device, but may be transmitted during the US section).

Regarding claim 8, Strobel et al. - Ben-Tovim et al. suggests a communication direction for the at least one timeslot for the first transceiver is upstream (Strobel et al., [0075] the downstream transmission from the network device to the CPE will create NEXT into the upstream transmission from the legacy CPE to the network device, which can be cancelled in the network device), and wherein a Strobel et al., [0075] the downstream transmission from the network device to the new CPE will cause FEXT to the downstream transmission to the legacy CPE which can be cancelled in the network device).

Regarding claim 9, Strobel et al. - Ben-Tovim et al. suggests the controller has a vector engine (Strobel et al., [0048] the network device may include a configurable echo/crosstalk canceller [vectoring engine] for echo and/or crosstalk cancellation) for cancelling crosstalk that couples between the first subscriber line and the second subscriber line (Ben-Tovim et al., [0024] where vectoring is used to eliminate the crosstalk, all the communication lines (belonging to the same vectoring group) shall share the same split between downstream and upstream, the same DS/US (downstream-to-upstream ratio)).  The motivation is the same as in claim 1.

Regarding claims 10, 20, Strobel et al. - Ben-Tovim et al. suggests a first timeslot for the first transceiver includes a sync symbol (Strobel et al., [0106] preconfigured symbols known to the CPEs and the network device, synchronization symbols, may be transmitted at predefined time interval for channel estimation and for training a crosstalk precoder and near-end and far-end crosstalk cancelers), wherein the controller is configured to control communication across the second subscriber line such that a second timeslot for the second transceiver includes a data Strobel et al., [0114] after the initial synchronization and training of downstream and upstream transceivers and the NEXT/FEXT cancelers, the transmission parameters may be assigned to the CPE, the transceiver of the network device or the CPE may send bearer channel data after the initialization procedure has been completed), 
wherein the second timeslot overlaps in time with the first timeslot (Ben-Tovim et al., [0131] FIG. 7 shows three communication lines, 1701, 1702 and 1703, and the frame structure of the first frame in a superframe where for all of these three communication lines, the sync symbols are located such to coincide/overlap in time), and wherein the controller has a vector engine configured to estimate, based on the sync symbol and the data symbol, crosstalk that couples between the first subscriber line and the second subscriber line (Strobel et al., [0116] Vectoring technology measures the crosstalk from all other lines in twisted pairs in a twisted pair cable and attempts to remove the crosstalk by generating anti-phase signals to cancel out the crosstalk signals). The motivation is the same as in claim 1.
Regarding claims 11, 21, Strobel et al. - Ben-Tovim et al. suggests a first timeslot for the first transceiver includes a sync symbol (Strobel et al., [0106] preconfigured symbols known to the CPEs and the network device, synchronization symbols, may be transmitted at predefined time interval for channel estimation and for training a crosstalk precoder and near-end and far-end crosstalk cancelers), 
wherein the controller is configured to mute a second timeslot for the second transceiver based on a timing of the first timeslot (Ben-Tovim et al., [0068] sync symbols are placed in a symbol position which is equal to the first symbol position of the US part of the TDD sync frame in the default US configuration, however, the symbol directly preceding the sync symbol is a "quiet" symbol for the communication lines during showtime), 
wherein the second timeslot overlaps in time with the first timeslot (Ben-Tovim et al., [0131] FIG. 7 shows three communication lines, 1701, 1702 and 1703, and the frame structure of the first frame in a superframe where for all of these three communication lines, the sync symbols are located such to coincide/overlap in time), and wherein the controller has a vector engine configured to estimate, based on the sync symbol, crosstalk that couples between the first subscriber line and the second subscriber line (Strobel et al., [0116] Vectoring technology measures the crosstalk from all other lines in twisted pairs in a twisted pair cable and attempts to remove the crosstalk by generating anti-phase signals to cancel out the crosstalk signals). The motivation is the same as in claim 1.

Regarding claims 12, 22, Strobel et al. - Ben-Tovim et al. suggests a first timeslot for the first transceiver includes a first sync symbol (Strobel et al., [0106] preconfigured symbols known to the CPEs and the network device, synchronization symbols, may be transmitted at predefined time interval for channel estimation and for training a crosstalk precoder and near-end and far-end crosstalk cancelers), 
Ben-Tovim et al., [0054] synchronization (sync) symbols are transmitted by both DPU in the downstream direction toward CPEs) and CPEs in the upstream direction toward the DPU, during the initialization stages and during showtime and are modulated by probe sequences and used for various estimations (vectoring-related estimations) and for tracking purposes), 
wherein the second timeslot overlaps in time with the first timeslot (Ben-Tovim et al., [0131] FIG. 7 shows three communication lines, 1701, 1702 and 1703, and the frame structure of the first frame in a superframe where for all of these three communication lines, the sync symbols are located such to coincide/overlap in time), and wherein the controller has a vector engine configured to estimate, based on the first sync symbol and the second sync symbol, crosstalk that couples between the first subscriber line and the second subscriber line (Strobel et al., [0116] Vectoring technology measures the crosstalk from all other lines in twisted pairs in a twisted pair cable and attempts to remove the crosstalk by generating anti-phase signals to cancel out the crosstalk signals). The motivation is the same as in claim 1.

Regarding claim 13, Strobel et al. discloses a service unit (Strobel et al., FIG. 14b, network device (ND) 200 in relation to FIG. 2), comprising: 
Strobel et al., FIG. 14b, transceiver 1 within ND 200) coupled to a first subscriber line (Strobel et al., FIG. 14b, line to 1410a TDD CPE), the first SU transceiver configured to communicate data for a first frame across the first subscriber line with at least a first customer premises (CP) transceiver (Strobel et al., FIG. 14b, transceiver 1410a TDD CPE) in accordance with a fixed frame format (Strobel et al., [0073] the terms "legacy CPE" and "legacy system" will be used to refer to a CPE and a system that can operate only in a TDD mode [fixed frame format] and on a baseband where the legacy system may be the conventional G.fast system); 
a second SU transceiver (Strobel et al., FIG. 14b, transceiver 2 within ND 200) coupled to a second subscriber line (Strobel et al., FIG. 14b, line to 1410b EC CPE), the second SU transceiver configured to communicate data for a second frame across the second subscriber line with at least a second CP transceiver (Strobel et al., [0073] the terms "new CPE" and "new system" will be used to refer to a CPE and a system that can operate in an FDX mode including a TDD mode and both on a baseband and a higher frequency band; the new system may be a system extended from the conventional G.fast system such as G.mgfast) with at least a second CP transceiver (Strobel et al., FIG. 14b, transceiver 1410b EC CPE); and 
at least one controller (Strobel et al., FIG. 14b, network device 200 in relation to FIG. 2, processor 220) coupled to the first SU transceiver and the second SU transceiver and configured to dynamically allocate upstream capacity and downstream capacity (Strobel et al., [0049] the network device may perform various functionalities including access control for CPEs, vectoring control entity (VCE), dynamic resource allocation for CPEs, control the transceivers for transmitting to and receiving from CPEs, and send control signals to the CPEs for controlling transmissions and reception at the CPE side) for the second SU transceiver and the second CP transceiver according to a coordinated dynamic time assignment (cDTA) algorithm (Strobel et al., [0096] during certain time slots, upstream transmissions may stop and the time slots may be allocated for downstream transmissions only so that the NEXT at CPE is avoided), 
the at least one controller further configured to determine whether a first communication direction for at least one timeslot of the first frame is conflicting with a second communication direction (Strobel et al., [0077] the upstream transmission of the new system may be restricted during the downstream transmission of the legacy system on frequencies that are used by the legacy system) for at least one timeslot of the second frame that overlaps in time with the at least one timeslot of the first frame (Strobel et al., [0080] the DMT symbols may be arranged for TDD in the overlapping frequency band, while in the higher frequency band, full duplex with frequency domain echo cancellation is used and the upstream and downstream symbols may be aligned). 
Strobel et al. does not expressly disclose the at least one controller further configured to dynamically select the at least one time slot of the first frame for muting based on allocation of the upstream capacity and the downstream capacity for the second SU transceiver by the at least one controller if the first communication direction conflicts with the second communication direction, the at least one controller further 
Ben-Tovim et al., for example, from an analogous field of endeavor (Ben-Tovim et al., [0018] technique to allow for a dynamic, seamless and independent change to the downstream-to-upstream time-division duplexing (TDD) ratio used for each of the different communication lines or twisted wire pairs) discloses at least one controller (Ben-Tovim et al., FIG. 1, distribution point unit (DPU) 102, in accordance with FIG. 2, dynamic resource allocation (DRA) controller 112) further configured to dynamically select the at least one time slot of the first frame for muting based on allocation of the upstream capacity and the downstream capacity for the second SU transceiver by the at least one controller if the first communication direction conflicts with the second communication direction (Ben-Tovim et al., [0129] If DRA controller configures the other communication lines to a TDD configuration with an US portion larger than their indicated Max_US, DRA controller configures these communication lines to work with a TDD ratio with an US portion equal to their own indicated Max_US, where the US symbols in the gap between Max_US of the line and max.sub.i(Max_US), used for the other lines, shall be quiet symbols or discontinuous operation interval (DOI)), 
the at least one controller further configured to mute the selected at least one time slot of the first frame (Ben-Tovim et al., [0068] sync symbols are placed in a symbol position which is equal to the first symbol position of the US part of the TDD sync frame in the default US configuration, however, the symbol (directly) preceding the sync symbol is a "quiet" symbol for the communication lines during showtime), thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line (Ben-Tovim et al., [0018] the dynamic bandwidth allocation may be different between the different lines, whereas in media exhibiting relatively high crosstalk levels the dynamic bandwidth allocation will be common to all the communication lines so as to avoid near-end crosstalk (NEXT)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one controller further configured to dynamically select the at least one time slot of the first frame for muting based on allocation of the upstream capacity and the downstream capacity for the second SU transceiver by the at least one controller if the first communication direction conflicts with the second communication direction, the at least one controller further configured to mute the selected at least one time slot of the first frame, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line as taught by Ben-Tovim et al. with the system of Strobel et al. in order to utilize robust management channel (RMC) to convey DBA updates to avoid crosstalk between the groups (Ben-Tovim et al., [0151]).

Regarding claim 15, Strobel et al. discloses a time-division duplexing method (Strobel et al., FIG. 14b), comprising: 
communicating with at least a first transceiver (Strobel et al., FIG. 14b, transceiver 1 within ND 200) across a first subscriber line (Strobel et al., FIG. 14b, line to 1410a TDD CPE) in accordance with a fixed frame format (Strobel et al., [0073] the terms "legacy CPE" and "legacy system" will be used to refer to a CPE and a system that can operate only in a TDD mode [fixed frame format] and on a baseband where the legacy system may be the conventional G.fast system); 
communicating with at least a second transceiver (Strobel et al., FIG. 14b, transceiver 2 within ND 200) across a second subscriber line (Strobel et al., FIG. 14b, line to 1410b EC CPE) in accordance with the coordinated dynamic time assignment (cDTA) algorithm (Strobel et al., [0049] the network device may perform various functionalities including access control for CPEs, vectoring control entity (VCE), dynamic resource allocation for CPEs, control the transceivers for transmitting to and receiving from CPEs, and send control signals to the CPEs for controlling transmissions and reception at the CPE side); 
dynamically allocating, with at least one controller (Strobel et al., FIG. 14b, network device 200 in relation to FIG. 2, processor 220), upstream capacity and downstream capacity for the second subscriber line based on the cDTA algorithm (Strobel et al., [0100] the network device may assign resources to CPEs dynamically, based on the current demand of each CPE, the capabilities of the CPEs, the maximum data rate to be consumed for each subscriber or CPE). 
Strobel et al. does not expressly disclose receiving, with the at least one controller, information indicating a timing of at least one transition between upstream communication and downstream communication for the first transceiver; dynamically selecting, with the at least one controller, at least one timeslot for the first transceiver for muting based on the allocating (1) a timing of at least one transition between upstream 
Ben-Tovim et al., for example, from an analogous field of endeavor (Ben-Tovim et al., [0018] technique to allow for a dynamic, seamless and independent change to the downstream-to-upstream time-division duplexing (TDD) ratio used for each of the different communication lines or twisted wire pairs) discloses receiving, with the at least one controller (Ben-Tovim et al., FIG. 1, distribution point unit (DPU) 102, in accordance with FIG. 2, dynamic resource allocation (DRA) controller 112), information indicating a timing of at least one transition between upstream communication and downstream communication for the first transceiver (Ben-Tovim et al., [0030] the DRA controller is configured and operative to receive an existing (current) TDD configuration, information defining a transition point between DS and US (TDD DS/US), which signify respectively the number of DS and US symbol positions in a current TDD frame); 
dynamically selecting, with the at least one controller, at least one timeslot for the first transceiver for muting based on the allocating a timing of at least one transition between upstream communication and downstream communication for the second transceiver (Ben-Tovim et al., [0129] If DRA controller configures the other communication lines to a TDD configuration with an US portion larger than their indicated Max_US, DRA controller configures these communication lines to work with a TDD ratio with an US portion equal to their own indicated Max_US, where the US symbols in the gap between Max_US of the line and max.sub.i(Max_US), used for the other lines, shall be quiet symbols or discontinuous operation interval (DOI)) and the timing of the at least one transition for the first transceiver indicated by the information (Ben-Tovim et al., [0119] DPU is configured and operative to communicate a "Min_US" parameter equal to the service provider's configured "minimal US service" parameter and the CPEs are configured and operative to respond, indicating their own "Max_US" parameter, where the DPU is configured and operative to determine the TDD frame ratio to use, based on the inputs), 
if the at least one timeslot for the first transceiver overlaps with and is for a different communication direction than at least one timeslot for the second transceiver (Ben-Tovim et al., [0131] FIG. 7 shows three communication lines, 1701, 1702 and 1703, and the frame structure of the first frame in a superframe where for all of these three communication lines, the sync symbols are located such to coincide/overlap in time); and 
muting the at least one timeslot for the first transceiver in response to the selecting (Ben-Tovim et al., [0068] sync symbols are placed in a symbol position which is equal to the first symbol position of the US part of the TDD sync frame in the default US configuration, where the symbol (directly) preceding the sync symbol is a "quiet" symbol for the communication lines during showtime), thereby Ben-Tovim et al., [0018] the dynamic bandwidth allocation may be different between the different lines, whereas in media exhibiting relatively high crosstalk levels the dynamic bandwidth allocation will be common to all the communication lines so as to avoid near-end crosstalk (NEXT)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving, with the at least one controller, information indicating a timing of at least one transition between upstream communication and downstream communication for the first transceiver; dynamically selecting, with the at least one controller, at least one timeslot for the first transceiver for muting based on the allocating a timing of at least one transition between upstream communication and downstream communication for the second transceiver and the timing of the at least one transition for the first transceiver indicated by the information, if the at least one timeslot for the first transceiver overlaps with and is for a different communication direction than at least one timeslot for the second transceiver; and muting the at least one timeslot for the first transceiver in response to the selecting, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line as taught by Ben-Tovim et al. with the system of Strobel et al. in order to utilize robust management channel (RMC) to convey DBA updates to avoid crosstalk between the groups (Ben-Tovim et al., [0151]).

Regarding claim 16, Strobel et al. - Ben-Tovim et al. suggests communicating with at least a third transceiver (Strobel et al., FIG. 14b, transceiver n within ND 200) Strobel et al., FIG. 14b, line to 1410n TDD CPE) in accordance with the cDTA algorithm (Strobel et al., [0101] dynamic transmission opportunities may be a fraction of or multiple of time slot, subframe, frame, or the like).

Regarding claim 19, Strobel et al. - Ben-Tovim et al. suggests performing crosstalk vectoring to cancel crosstalk that couples between the first subscriber line and the second subscriber line (Strobel, [0048] the network device may include a configurable echo/crosstalk canceller for echo and/or crosstalk cancellation).

Regarding claim 23, Strobel et al. discloses a time-division duplexing method (Strobel et al., FIG. 14b), comprising: 
communicating data for a first frame (Strobel et al., [0049] the network device includes a plurality of transceivers to transmit and receive on a plurality of transmission lines) across a first subscriber line (Strobel et al., FIG. 14b, line to 1410a TDD CPE) in accordance with a fixed frame format (Strobel et al., [0073] the terms "legacy CPE" and "legacy system" will be used to refer to a CPE and a system that can operate only in a TDD mode [fixed frame format] and on a baseband where the legacy system may be the conventional G.fast system) with at least a first pair of transceivers coupled to the first subscriber line (Strobel et al., FIG. 14b, transceiver 1 within ND 200 coupled to transceiver 1410a TDD CPE); 
Strobel et al., [0049] the network device includes a plurality of transceivers to transmit and receive on a plurality of transmission lines) across a second subscriber line (Strobel et al., FIG. 14b, line to 1410b EC CPE) in accordance with a coordinated dynamic time assignment (cDTA) algorithm (Strobel et al., [0049] the network device may perform various functionalities including access control for CPEs, vectoring control entity (VCE), dynamic resource allocation for CPEs, control the transceivers for transmitting to and receiving from CPEs, and send control signals to the CPEs for controlling transmissions and reception at the CPE side) with at least a second pair of transceivers coupled to the second subscriber line (Strobel et al., FIG. 14b, transceiver 2 within ND 200 coupled to transceiver 1410b TDD CPE); 
dynamically allocating, with at least one controller (Strobel et al., FIG. 14b, network device 200 in relation to FIG. 2, processor 220) coupled to the first transceiver and the second transceiver, upstream and downstream capacity for the second subscriber line based on the cDTA algorithm (Strobel et al., [0077] the upstream transmission of the new system may be restricted during the downstream transmission of the legacy system on frequencies that are used by the legacy system); 
dynamically determining, with the at least one controller, based on the allocating whether a first communication direction for at least one timeslot of the first frame conflicts with a second communication direction for at least one timeslot of the second frame that overlaps in time with the at least one timeslot for the first frame (Strobel et al., [0096] to achieve higher downstream data rates in this case, during certain time slots, upstream transmissions may stop and the time slots may be allocated for downstream transmissions only so that the NEXT at CPE is avoided). 
Strobel et al. does not expressly disclose dynamically selecting, with the at least one controller, the at least one timeslot of the first frame for muting based on the determining; and muting the at least one timeslot of the first frame in response to the selecting, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line.
Ben-Tovim et al., for example, from an analogous field of endeavor (Ben-Tovim et al., [0018] technique to allow for a dynamic, seamless and independent change to the downstream-to-upstream time-division duplexing (TDD) ratio used for each of the different communication lines or twisted wire pairs) discloses dynamically selecting, with the at least one controller, the at least one timeslot of the first frame for muting based on the determining (Ben-Tovim et al., [0129] If DRA controller configures the other communication lines to a TDD configuration with an US portion larger than their indicated Max_US, DRA controller configures these communication lines to work with a TDD ratio with an US portion equal to their own indicated Max_US, where the US symbols in the gap between Max_US of the line and max.sub.i(Max_US), used for the other lines, shall be quiet symbols/discontinuous operation interval (DOI)); and 
muting the at least one timeslot of the first frame in response to the selecting (Ben-Tovim et al., [0068] sync symbols are placed in a symbol position which is equal to the first symbol position of the US part of the TDD sync frame in the default US configuration, where the symbol (directly) preceding the sync symbol is a "quiet" symbol for the communication lines during showtime), thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line (Ben-Tovim et al., [0018] the dynamic bandwidth allocation may be different between the different lines, whereas in media exhibiting relatively high crosstalk levels the dynamic bandwidth allocation will be common to all the communication lines so as to avoid near-end crosstalk (NEXT)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine dynamically selecting, with the at least one controller, the at least one timeslot of the first frame for muting based on the determining; and 
muting the at least one timeslot of the first frame in response to the selecting, thereby reducing crosstalk that couples from the first subscriber line to the second subscriber line as taught by Ben-Tovim et al. with the system of Strobel et al. in order to utilize robust management channel (RMC) to convey DBA updates to avoid crosstalk between the groups (Ben-Tovim et al., [0151]).

Regarding claim 24, Strobel et al. - Ben-Tovim et al. suggests communicating data for a third frame (Strobel et al., [0049] the network device includes a plurality of transceivers to transmit and receive on a plurality of transmission lines) across a third subscriber line (Strobel et al., FIG. 14b, line to 1410n TDD CPE) in accordance with the cDTA algorithm (Strobel et al., [0101] dynamic transmission opportunities may be a fraction of or multiple of time slot, subframe, frame, or the like) with at Strobel et al., FIG. 14b, transceiver n within ND 200).

Regarding claims 25, 28, Strobel et al. - Ben-Tovim et al. suggests the at least one controller is configured to mute the at least one timeslot for the first transceiver by controlling the first transceiver to operate in a transmit mode during the at least one time slot without transmitting data across the first subscriber line (Ben-Tovim et al., [0129] the DRA controller configures the communication lines to work with a TDD ratio with an US portion equal to their own indicated Max_US, where the US symbols in the gap between Max_US of the line and max.sub.i(Max_US), used for the other lines, shall be quiet symbols. (see FIG. 7, discontinuous operation interval (DOI)).

Regarding claims 26, 29, Strobel et al. - Ben-Tovim et al. suggests the first transceiver is configured to communicate with a third transceiver across the first subscriber line (Strobel et al., [0050] two or more transceivers may be used simultaneously for transmission to, or reception from, a single CPE; [0097] to achieve a high peak data rate on one of the lines, both lines may transmit the same downstream signal for one line so that the corresponding receive signal is improved by constructive interference), and wherein the at least one controller is configured to control the first transceiver during the muted at least one time slot (Ben-Tovim et al., [0131] FIG. 7 shows three communication lines, 1701, 1702 and 1703, and the frame structure of the first frame in a superframe where for all of these three communication lines, the sync symbols are located such to coincide/overlap in time) such that both the first transceiver and the third transceiver simultaneously operate in one of a transmit mode or a receive mode (Strobel et al., [0117] when one CPE is receiving, all other CPEs may be in a receive mode to keep the signal channel and the crosstalk channel unchanged due to impedance changes).  The motivation is the same as in claim 1.

Regarding claims 31, 32, Strobel et al. - Ben-Tovim et al. suggests the first subscriber line and the second subscriber line are both in a vector group for vectoring operations that cancel crosstalk that couples between the first subscriber line and the second subscriber line (Ben-Tovim et al., [0024] where vectoring is used to eliminate the crosstalk, all the communication lines (belonging to the same vectoring group) shall share the same split between downstream and upstream, the same DS/US (downstream-to-upstream ratio)).  The motivation is the same as in claim 1.

Regarding claims 33, 34, Strobel et al. - Ben-Tovim et al. suggests performing vectoring operations to cancel crosstalk that couples between the first subscriber line and the second subscriber line (Strobel et al., [0074] both the legacy system and the new system may be deployed from the same network device and crosstalk incurred on the twisted pairs in a twisted pair cable between the legacy system and the new system may be canceled).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416         

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416